Citation Nr: 1713432	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  08-03 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a right elbow disorder, to include as secondary to service-connected residuals of a right shoulder injury.

2. Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Drummer



INTRODUCTION

The Veteran served on active duty from August 1977 to May 2000.

These matters come before the Board of Veterans' Appeal (Board) on appeal from August 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In May 2014, the Board remanded these matters for additional development.  

The record reflects that after the most recent August 2016 Supplemental Statement of the Case (SSOC) additional evidence was added to the electronic record.  The Veteran and his representative have not submitted a waiver of the RO's initial consideration of the evidence; however, the Board notes that those records either have no bearing as to the matters on appeal or are merely duplicative of evidence already of record and previously considered by the RO.  Therefore, the Board may proceed with review of the case. 


FINDINGS OF FACT

1.  Neither a chronic right elbow disorder nor arthritis was manifested in service or within the Veteran's first post-service year; and the Veteran's current right elbow disorder is not shown to be the result of or aggravated by any service-connected disability.  The only medical opinion to address the etiology of the Veteran's current right elbow disorder weighs against the claim, on a direct and secondary basis.  Arthritis did not manifest within one year of active service

2. Neither a chronic low back disorder nor arthritis was manifested in service or within the Veteran's first post-service year.  The probative medical opinion evidence weighs against a finding that the Veteran's current low back disorders are related to service.  Arthritis did not manifest within one year of active service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a right elbow disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§  5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA's duty to notify was satisfied by letters dated in September 2004 and April 2012.  See 38 U.S.C.A. §§ 5102,  5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The duty to assist the Veteran in the development of his claim has also been met. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, the RO has obtained and associated with the claims file the Veteran's available service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

As stated above, the Board remanded this matter for further development in May 2014.  In a March 2016 letter, the RO requested that the Veteran complete and return VA Forms 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs, and 21-4142a, General Release for Medical Provider Information to the Department of Veterans Affairs.  To date, the VA has not received the requested VA forms needed to obtain private treatment records from Dr. B.T. of the Back and Neck Clinics, Dr. A.S. (treatment since January 2005), and Dr. R.Z. (treatment since 2009) as previously identified by the Veteran.

In accordance with the Board's remand instructions, the Veteran was afforded a VA compensation and pension examination for the claimed conditions in May 2016.  The Board finds that the examination report is adequate to decide the merits of the case because the examiner was provided with an accurate history, the Veteran's history and complaints were recorded, and the examination report set forth detailed examination findings to include a nexus opinion, with adequate bases for the opinion.  See 38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that the RO has substantially complied with the remand instructions.   D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran").

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d)(2016). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

For chronic diseases specifically listed at 38 C.F.R. 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). The continuity of symptomatology theory of service connection, establishing service connection for chronic diseases manifesting during service and then again at a later date, is available only for chronic diseases listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, arthritis (degenerative disc or joint disease) is a chronic disease under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) is applicable.

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2016);  Allen v. Brown, 7 Vet. App. 439 (1995).

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'") (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Elbow

The Veteran asserts that he has a right elbow disorder that is secondary to his service-connected residuals of a right shoulder injury.  

A June 1980 service treatment record notes that the Veteran struck his right arm when he was descending the ships ladder.  At that time, he struck his right elbow on sharp "knife edge" of hatchway.  The area gives a numb sensation to the right fourth and fifth digit.  The assessment was neural trauma vs. tendon trauma and the recommended treatment plan for him was immobilization.  The remainder of the Veteran's service treatment records are absent of any complaints, treatment, or findings specific to the right elbow.  

A June 2004 medical record notes that the Veteran was diagnosed with medial epicondylitis.  It was noted that the condition may have been aggravated by playing golf.  

A July 2005 VA examination report reflects that the Veteran reported an injury aboard a ship in 1980 while going through a hatch which was covered during a storm.  An x-ray of the right elbow was normal. The diagnosis was right elbow medical epicondylitis.  

In his February 2006 statement, the Veteran reported that he injured his right elbow in active service.  He stated that his service treatment records show that he was treated in June 1980 following an accident where his right elbow struck a knife edge while he descended a ships ladder.  The Veteran reported that he has had recurring pain in his elbow over the years and that he has periodically sought medical attention.  He also reported that the pain in his elbow has become severe in the past 10 years or so and that he has primarily treated it with over the counter pain medications.  The Veteran also reported that medical professionals have indicated to him that the pain from his service-connected right shoulder disability has resulted in him favoring the shoulder and continuously overstressing the elbow.  

A January 2007 VA medical record reflects an impression of right elbow, lateral epicondylitis.  

An April 2010 VA examination report reflects that the Veteran was diagnosed with right elbow degenerative joint disease and medial/lateral epicondylitis.  The examiner opined that the disability was not caused by or the result of the right elbow injury in service.  There was no objective evidence to support a diagnosis of degenerative joint disease or epicondylitis until 2004.  

In a September 2010 statement, the Veteran asserted that due to the lack of strength and the pain in his right shoulder, it caused him to over stress and injure his right elbow.  

A May 2016 VA elbow and forearm examination report reflects that the Veteran was diagnosed with degenerative arthritis, right elbow, noted as first diagnosed in 2010.  The Veteran reported episodes of right elbow pain during his service with the United States Coast Guard.  He recalls painful episodes often involved golfing.  Currently, the Veteran reported no significant symptoms in his right elbow.  

The VA examiner opined that the claimed condition was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale noted that the Veteran reported having injured his right elbow on or around June 1980 by hitting it on hatch.  He also now reports episodes of pain while in service related to his golfing in particular.  Review of his STRs does not reveal any competent evidence of a chronic condition related to his right elbow.  Veteran's Report of Medical History in April 1966 indicated that
Veteran was in good health and was taking no medications.  He also affirmatively indicated that he did not have any swollen or painful joints. No other significant complaints related to his right elbow were found in his STRs after 1996.

Veteran was noted to have a prior diagnosis of right elbow infection in 2002.  He was then seen in May 2003 with episodes of bilateral pain in his elbows that
is "worse when he plays golf." He was diagnosed with an episode of medial
epicondylitis at that time. Veteran was seen again in June 2004 with elbow
pain.  It was noted that he "plays golf frequently."  He was diagnosed with
medial epicondylitis at that visit that was likely associated with golfing.
A history and physical exam was performed in January 2005 which indicated a past
medical history of hypertension, hyperlipidemia, septic bursitis of the right
elbow and anxiety/depression.  An April 2010 X-Ray of the Veteran's right elbow  noted degenerative arthritic changes in the elbow.  The current examination dies not 
reveal any tenderness or pain consistent with medial or lateral epicondylitis.

The VA examiner furthered that the Veteran currently has competent evidence of a current disability of degenerative arthritis in his right elbow noted in 2010. However, review of his STRs does not provide a medical nexus to his current right elbow condition and his active military service.  The Veteran's lay statements include episodes of elbow pain occasionally during service. However, the transient
nature of these episodes are more consistent with acute inflammatory conditions and muscle strains rather than a chronic medical condition such as degenerative arthritis.  The Veteran reports that he was able to play tennis and golf for many years after he retired in 2000.  His medical records indicate that he continued to have episodes of right elbow epicondylitis over the years that would resolve. The examiner further noted that the Veteran's records after his active military service clearly indicated that the Veteran was active in golf and tennis and was reporting related post service elbow injuries.   The Veteran currently reports that he quit golfing around 2013 and that he no longer has any significant episodes of right elbow pain.  The VA examiner opined that the Veteran's current right elbow degenerative arthritis is more likely than not related to gradual aging of the elbow joint over the years.

The VA examiner further opined that it was less likely than not (less than 50%
probability) that the Veteran's condition was proximately due to or the result of the Veteran's service connected right shoulder disability.  He noted that the Veteran is service connected for his right shoulder.  His right shoulder has been diagnosed in the past with arthritis in the AC joint and a small tear in his rotator cuff.  These conditions would not have any medical nexus to or causative etiology on his right degenerative arthritis. The Veteran's STRs do not reveal any significant findings that would support a medical nexus for his current right elbow degenerative arthritis.  In addition, as noted from Veteran's medical records, Veteran suffered recurrent episodes of epicondylitis from frequent golf playing.  He was noted in 2010 to have mild degenerative changes to the right elbow.  The Veteran's current
right elbow condition is more likely than not related to gradual aging of the
elbow joint over the years.

Based upon the evidence of record, the Board finds that the Veteran's right elbow disability has not been shown to have manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not due to or aggravated by a service connected disability.  The Board finds that the May 2016 VA examiner's opinions constitutes probative evidence on the medical nexus questions, based as it was on review of the Veteran's documented medical history and assertions and examination.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The examiner's opinions sets forth that the Veteran's right elbow condition is consistent with the gradual aging of the elbow joint, and not due to any conditions of service, to include any disease or injury, or secondary to a service connected condition.  Further, the VA examiner's opinions are consistent with the other evidence of record.  While there was a note that the Veteran struck his right elbow on one occasion in service, neither a chronic condition or an actual disability is noted in service.  Significantly, moreover, neither the Veteran nor his representative has presented or identified any contrary medical opinion that supports the claim for service connection.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

Further, the Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether the Veteran's right elbow condition is related to service or a service-connected disability are complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, the Veteran's statements do not constitute probative evidence in support of his claim.

Under these circumstances, the Board finds that the preponderance of the evidence is against the claim for service connection for a right elbow disorder, on either a direct or secondary basis, and the claim must be denied.  Moreover, because there is no evidence that the Veteran developed arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Low Back

The Veteran contends that he has a low back disability due to service.  Specifically due to running extended and
 exhaustive distances with heavy objects held above his head and while at sea when he was thrown against hatches and bulk heads.  Also, the physical rigor required of him as a marine inspector and investigator.  See February 2006 written correspondence.  

Service treatment records include a November 1980 record noting that the Veteran had low back pain for the last 2 years, but noted that it was no problem now.  A September 1986 record noted the Veteran had recurrent back pain- 3 times in the past 8-9 years as apparently due to muscle strain, noted as not severe.  A few rest days were prescribed.  In March 1987, the Veteran had low back pain due to muscle strain.  In a February 1989 self-report of medical history, the Veteran indicated "yes" in response to recurrent back pain.  The examiner noted "back strain, in past, no problem now.  In March and October 1992 self-report of medical history, the Veteran indicated "yes" in response to recurrent back pain.  A November 1999 STR reflects that the Veteran complained of recurrent back pain, noting a history of back spasm with lifting, resolving in about three days

A July 2005 VA examination report reflects that the Veteran stated that his back first flared-up in 1977.  He was diagnosed with degenerative disc disease of the lumbar spine, L3-4, L5-S1.  

A March 2009 private medical record reflects that the Veteran reported his back problems started in the military where he was a very active Coast Guard person.  X-rays of the lumbar spine were reviewed.  He was assessed with lumbar spondylosis.  The impression was back problems consistent with years of vigorous activity in the military.  

In his March 2010 hearing before the Decision Review Officer (DRO), the Veteran testified that his back condition began in service during the 1980's when he unloaded big pallets from the airplanes.  He also testified that his military duties exposed him to slipping on ice and working underneath 400 foot long catacombs of seagoing, asphalt barges with a flashlight, getting stuck and having to back out and twist.  He also testified concerning his belief that the twisting, turning, and lifting he did in active service put a lot of wear and tear on him that his degenerative disc disease is something that is progressive.   He also noted medical records from March 2009 and April 2009 from his orthopedic doctor who identified his back problems. 

An April 2010 VA examination report reflects that the Veteran reported the onset of his low back symptoms during service in 1980.  He denied any specific injury to the back.  The diagnosis was degenerative disk disease, L3-S1, degenerative joint disease L2-S1.  The VA examiner opined that it is less likely as not caused by or related to complaints of low back pain in service.  Back sprain or strain involves muscles and ligaments (soft tissue) of the spinal region.  Spondylosis is a degenerative process involving the disks and vertebral bodies. The one is not that cause of, or related to, the other.   

The Veteran's May 2011 SSA records show that he was diagnosed with disorders of the back, discogenic disease (DDD).  However, the SSA records do not show a medical nexus for VA purposes between the Veteran's back condition and his active service.  

A May 2016 VA examination report reflects that the Veteran was diagnosed with scoliosis (noted an unknown as to date of diagnosis), degenerative disc disease (noted as diagnosed in 2005) and degenerative joint disease of the lumbar spine (noted as diagnosed in 2011).  The Veteran reported episodes of back pain during his active duty service with the United States Coast Guard (USCG). He states he played a lot of golf and tennis and was part of competitive teams for the USCG.  The Veteran did not report any particular injury to his back but states that he would have episodes of low back pain while in service.  He states his back pain began to get worse after service.  The VA examiner opined that the Veteran's back conditions were less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner explained that scoliosis is considered a congenital abnormality of the spine.  The Veteran has
mild scoliosis that was likely not clinically noticeable and was only detected radiographically.  This condition was more likely than not present prior to his active duty service.  In addition, there is no competent evidence in Veteran's STRs that his scoliosis was aggravated by his active military service given its currently mild status and given Veteran's lack of significant back pains during service.

The VA examiner further opined that after review of the Veteran's STRs and currently available medical records, it is less likely than not that the Veteran's current degenerative disc disease is related to or incurred in his active military service.  There is not a sufficient medical nexus between Veteran's minimal disc space narrowing and his active military service.  This is reinforced by the lack of complaints or evaluation for back pains after 1989.  Also, the Veteran's Report of Medical History in April 1996 indicated that he was in good health and that he did not have any recurrent back pain.  The examiner further opined that it is more likely than not that the Veteran's degenerative disc disease developed after 2000 from his
frequent golf playing.  In support, he reference that injuries of the low back were the most frequently reported injuries in golf, with injuries of the elbow being second.  McHardy A, Pollard H, Luo K. "One-year follow-up study on golf injuries in Australian amateur golfers." Am. J. Sports Med. 2007; 35:1354-60 

After review of Veteran's private treatment records, STRs and Veteran's own
statement related to his back conditions, it is less likely than not that the Veteran's bulging discs, herniated disc and degenerative joint disease is related to or incurred in his active military service.  As mentioned above, Veteran's STRs contain no significant reports of back pain or injury after 1989.  His private medical records also do not contain any back related complaints for several years.  However, Veteran's records after his active military service clearly indicate that the Veteran was active in golf and tennis and was reporting elbow and knee injuries related to playing golf and tennis.  The Veteran's eventual development of lumbar degenerative disc disease, degenerative joint disease, bulging discs and a herniated disc are more likely than not related to gradual aging of his spinal discs as well as from his continued active lifestyle after May 2000.

Based upon the evidence of record, the Board finds that the Veteran's low back disabilities have not been shown to have manifest during active service and have not shown to have developed as a result of an established event, injury, or disease during active service.  The Board finds that the May 2016 VA examiner's opinions constitutes probative evidence on the medical nexus questions, based as it was on review of the Veteran's documented medical history and assertions and examination as well as consideration of pertinent medical literature.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993). The examiner's opinions sets forth that the Veteran's low back disabilities are consistent with the gradual aging gradual aging of his spinal discs as well as from his continued active  and not due to any conditions of service, to include any disease or injury.  Further, the VA examiner's opinions are consistent with the other evidence of record.  While a March 2009 private health care provider noted an impression that the Veteran's back problems were consistent with years of vigorous activity in the military, such statement does not provide any rationale or clinical support for such conclusion. The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).  Therefore, the March 2009 statement is less probative.  By contrast, the Board assigns great probative value to the May 2016 VA examiner's opinion as it was based on consideration of the Veteran's entire medical history, and discussed the pertinent medical records associated with the claims file.  The VA examiner considered the Veteran's contentions, provided an opinion that was fully articulated and he provided sound reasoning for the conclusion that the Veteran's low back disorders were less likely than not related to service.  

Further, the Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, a determination of whether the Veteran's low back disorder is related to service is a complex etiological questions of the type of medical matters which laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009) (Board must determine whether claimed disability is type of disability for which lay person is competent to provide etiology or nexus evidence).  Therefore, the Veteran's statements do not constitute probative evidence in support of his claim.

Under these circumstances, the Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder, and the claim must be denied.  Moreover, because there is no evidence that the Veteran developed arthritis to a compensable degree within one year of separation from service, service connection on a presumptive basis is also not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right elbow disorder is denied.

Entitlement to service connection for a low back disorder is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


